Welcome
Ladies and gentlemen, before proceeding to the vote on the budget, I would like to inform you that the President of the Chilean House of Deputies, Mr Antonio Leal Labrín, is here with us in the official gallery.
(Applause)
Mr Leal Labrín is accompanied by Chilean MPs Mr Gonzalo Duarte Leiva and Mr Germán Becker Alvear. We welcome them and thank them for visiting us.
(FR) Mr President, this is indeed a point of order and also a reminder of Rule 188 of the Rules of Procedure. We have just learned, following the meeting of the Bureau, that the Israeli Government would like to exclude Mrs Le Pen from the political discussions of the Israeli delegation. She is a member of that delegation in a spirit of debate, dialogue and openness.
I should like to express our thanks to Mr Brok for his perfectly correct attitude and to say very clearly that, when Mr Krivine was similarly excluded by a decision of the United States Government, we agreed entirely, whatever the difference of opinion between us, that it was not for the host government to determine how the European Parliament's delegation should be composed.
I therefore dare to hope that, in your capacity as guarantor of the rights of all Members of the European Parliament, you will be anxious to make this point to the Israeli authorities.
(DE) Mr President, you should give the floor to Mr Brok first, as he has something he wants to say on the subject; I am quite happy to state my position afterwards, and so I ask to be given the floor after Mr Brok has spoken.
The Conference of Presidents has decided to postpone the visit of the ad hoc delegation to Lebanon, Israel and Palestine, and I hope that this is a satisfactory response to the concern expressed.
Thank you for drawing Parliament's attention to this issue.
(ES) Mr President, as you know, I try to be serious when I speak and, since the Rules of Procedure state that all documents handled officially in this House must be available in all of the official languages, I would draw your attention to the fact that I am going to vote for amendments that only appear in three: English, French and German; these are three highly respectable languages, as are all the others.
Since this may create problems in the future, therefore, I would draw attention to the fact that this text is not available in all of the official languages; it is not available in mine.
The Secretariat's services inform me that they are sure that they appear in all languages, including yours and mine. If I have understood correctly, you are not referring to the texts on which we are going to vote, but to the voting list. This list is available in three languages, as usual, but the texts on which we are going to vote are in all languages. Our Rules of Procedure have not therefore been violated. Nevertheless, we shall look into the issue for later plenary sittings.
(DE) Mr President, since I wish to repudiate the utterances made by the group back there, perhaps I might be permitted to make a comment. The rights of all Members of this House are being safeguarded, all in the same way. If we are to undertake a journey to a region like this one, balance is essential, and every aspect of the trip must be organised professionally.
That it was not possible, on this occasion, to go at the time planned, was attributable to technical considerations. We should, however, be making the journey at a later date. We should not allow the Le Pen group to read something secret and mysterious into this that is not there, and I would like to repudiate what they say in the strongest possible terms.
The procedure has been as follows: the Conference of Presidents, having listened to you, has decided to postpone the visit of this ad hoc delegation. That is the fundamental procedure we have followed; anything else is a matter of opinion or interpretation and everyone is entitled to their own.